DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s reply filed 10/20/2020 has been entered and fully considered. Claims 1-11 and 13-24 are pending, of which claims 1, 21 and 22 are currently amended. Claim 12 is cancelled. No new matter has been added.
The previous rejections under 35 USC 112 and 35 USC 103 are maintained and made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “having a lithiated spinel structure”. It is ambiguous whether the claimed lithiated spinel structure is the structure of the entirety of the material of formula Li2(Co1-xNix)2-2zM’2zO4, or whether the material of formula Li2(Co1-xNix)2-2zM’2zO4 must merely comprise a phase of the lithiated spinel structure. Claim 1 further recites the limitation “with a rock salt stoichiometry”. It is ambiguous whether this limitation refers to the lithiated spinel structure or to the material of formula Li2(Co1-xNix)2-2zM’2zO4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-24 are rejected under 35 U.S.C. 103 as obvious over US 2013/0149609 A1 (Deng) in view of US 2003/0180615 A1 (Johnson).
Regarding claims 1-10 and 14-17, Deng discloses a lithium metal oxide electrode material including cobalt, nickel and manganese, wherein up to about 5 mole percent of the transition metals can be substituted with one or more of Mg, Al, Ga, Zr and Ti as a metal dopant (equivalent to the claimed M’) [0004], [0036], and the composition is designed to introduce a spinel phase in the initial material along with composite layered-layered phases to form overall a layered-layered-spinel composite crystal structure including a Li2MnO3 phase, a LiMO2 phase, and a spinel phase [0040], [0041]. Appropriate engineering of the phase of the materials is directed to the formation of a composition with improved cycling stability over a broader voltage range [0040].
2[Co2]O4 (with a rock salt stoichiometry) has a lattice parameter that does not change significantly on lithium extraction and thus has suitable structural characteristics [0023]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the material of Deng such that the spinel phase has a cobalt-based lithiated spinel structure with a rock salt stoichiometry, as in Johnson, in order to improve cycling stability, because its lattice parameter does not change significantly on lithium extraction. Note that the Li2[Co2]O4 phase taught by Johnson, when up to 5 mole percent of the transition metals are substituted with a metal dopant as disclosed in Deng, has the claimed formula Li2(Co1-xNix)2-2zM’2zO4 wherein x=0 and 0 < z ≤ 0.05.
Regarding claims 11, 13, 18 and 19, because the material taught by the combination of Deng and Johnson has the same chemical composition, stoichiometry and crystal structure as claimed, it appears that it will also have the same properties, including the claimed partial disorder and cation and/or anion deficiency. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.01. 

Regarding claim 23, Deng further discloses a battery having a negative electrode, a positive electrode comprising the electrode material, and a lithium-containing electrolyte [0052], [0059].
Regarding claim 24, Deng further discloses stacking a plurality of the batteries (connected in series and/or parallel) [0062], [0064].

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. 
The applicant alleges that the amendment has overcome the 112 rejection, however, the amendment only resolves some of the indefiniteness issues. The phrase “having a lithiated spinel structure” remains ambiguous, because the term “having” can be interpreted as either open or closed claim language. See MPEP 2111.03 IV. It also remains ambiguous whether the phrase “with a rock salt stoichiometry” refers to the lithiated spinel structure or to the material of formula Li2(Co1-xNix)2-2zM’2zO4, which, depending on the interpretation of the term “having”, may be different in scope.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically the applicant argues 2[Co2]O4 (see paragraph [0023]). The applicant further argues that Johnson’s Li2[Co2]O4 does not have the same composition as claimed, however, as combined, the Li2[Co2]O4 would be doped with up to 5 mole percent of a metal dopant, as taught by Deng (see paragraph [0004]), which would be equivalent to the claimed composition. 
In response to applicant’s argument that only Li and Mn cations are included in the spinel phase in the examples in Deng, note that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component. Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). See MPEP 2123.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the spinel is not integrated in a layered-layered-spinel structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claims are directed to the material of formula Li2(Co1-xNix)2-2zM’2zO4, per se, without limiting the context in which it may or may not exist. Furthermore, dependent claims 14-16 expressly provide for the material being combined or structurally integrated with one or more layered structure. Accordingly, there is no need to remove the layered phases of Deng in order to meet the claims.
In response to applicant’s argument that nothing in the references would have pointed to the specific selection of x, z, and M’, it is noted that Johnson teaches Li2[Co2]O4 specifically, which is equivalent to a molar ratio of Ni x=0, and Deng specifically teaches that up to about 5 mole percent of the transition metals can be substituted with a metal dopant such as Mg, Sr, Ba, Cd, Zn, Al, Ga, B, Zr, Ti, Ca, Ce, Y, Nb, Cr, Fe, V, or combinations thereof, which is equivalent to z ≤ 0.05 wherein M’ comprises one or more metal cations other than cobalt and nickel.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to use a lithiated spinel structure having a rock salt stoichiometry with x=0 is found in Johnson at paragraph [0023], which teaches that it has suitable structural characteristics because a lattice parameter does not change significantly on lithium extraction. 
For the above reasons, the previous rejections are being maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727